Exhibit 10.1
 
RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the __ day of
__________, 20__, between Carbon Natural Gas Company, a Delaware corporation
(the “Company”), and ________________ (the “Director”).
 
1.             Award.  Pursuant to the Carbon Natural Gas Company 2011 Stock
Incentive Plan (the “Plan”), as of _________, 20, __________ (_______) shares of
the Company’s common stock, par value $0.01 per share (the “Restricted Stock”),
were issued as hereinafter provided in the Director’s name subject to certain
restrictions thereon, in consideration for the services that the Director has
performed for the Company and, or services that will be provided in the future.
The Restricted Stock is issued upon acceptance of this Agreement by the Director
and upon satisfaction of the conditions of this Agreement. The Director
acknowledges receipt of a copy of the Plan, and agrees that this award of
Restricted Stock shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof.
 
2.             Definitions.  Capitalized terms used in this Agreement that are
not defined below or in the body of this Agreement shall have the meanings given
to them in the Plan. In addition to the terms defined in the body of this
Agreement, the following capitalized words and terms shall have the meanings
indicated below:
 
(a)           “Cause” means a felony conviction of the Director or the failure
of the Director to contest prosecution for a felony, or the Director’s willful
misconduct or dishonesty, any of which is determined by the Committee to be
directly and materially harmful to the business or reputation of the Company or
its Subsidiaries.
 
(b)           “Change in Control” means the occurrence of:
 
(i)            the acquisition within any 12-month period by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Exchange
Act), immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of the total voting power of the then outstanding stock of the
Company entitled to vote generally in the election of directors, but excluding
the following transactions (the “Excluded Acquisitions”):
 
(A)           any acquisition directly from the Company (other than an
acquisition by virtue of the exercise of a conversion privilege of a security
that was not acquired directly from the Company),
 
(B)           any acquisition by the Company, and
 
(C)           any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company;
 
(ii)           a change in the composition of the Board such that at any time
during a period of 12 months or less, individuals who at the beginning of such
period constitute the Board (and any new directors whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least a majority of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was so approved) cease for any reason to constitute a majority thereof;
 
(iii)           an acquisition (other than an Excluded Acquisition) by any
Person of fifty percent (50%) or more of the voting power or value of the
Company’s stock;
 
(iv)           the consummation of a merger, consolidation, reorganization or
similar corporate transaction, whether or not the Company is the surviving
company in such transaction, other than a merger, consolidation, or
reorganization that would result in the Persons who are Beneficial Owners of the
Company’s stock outstanding immediately prior thereto continuing to Beneficially
Own, directly or indirectly, in substantially the same proportions, at least
fifty percent (50%) of the combined voting power or value of the Company’s stock
(or the stock of the surviving entity) outstanding immediately after such
merger, consolidation or reorganization; or
 
 
1

--------------------------------------------------------------------------------

 
 
(v)           the sale or other disposition during any 12 month period of all or
substantially all of the assets of the Company, provided that such sale is of
assets having a total gross fair market value equal to or greater than forty
percent (40%) of the total gross fair market value of the assets of the Company
immediately prior to such sale or disposition.
 
The foregoing definition of “Change in Control” is intended to comply with the
requirements of Section 409A of the Code and the guidance issued thereunder and
shall be interpreted and applied by the Committee in a manner consistent
therewith.
 
(c)           “Disability” means disability as determined by the Committee in
accordance with Section 22(e)(3) of the Code.
 
(d)           “Fair Market Value” has the meaning provided in the Plan.
 
(e)           “Earned Shares” means the Restricted Stock after the lapse of the
Forfeiture Restrictions without forfeiture.
 
(f)           “Forfeiture Restrictions” shall have the meaning specified in
Section 3(a) hereof.
 
(g)           “Section 16 Person” shall mean an officer, director or affiliate
of the Company or a former officer, director or affiliate of the Company who is
subject to section 16 of the Securities Exchange Act of 1934, as amended.
 
3.             Restricted Stock. The Director hereby accepts the Restricted
Stock when issued and agrees with respect thereto as follows:
 
(a)           Forfeiture Restrictions.  The Restricted Stock may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions, and in
the event of termination of the Director’s membership on the Board for Cause,
the Director shall, for no consideration, forfeit to the Company all Restricted
Stock to the extent then subject to the Forfeiture Restrictions. The prohibition
against transfer and the obligation to forfeit and surrender Restricted Stock to
the Company upon termination of membership on the Board as provided in the
preceding sentence are herein referred to as the “Forfeiture Restrictions.” The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Stock.
 
(b)           Lapse of Forfeiture Restrictions.  Provided that the Director has
continuously served as a member of the Board from the date of this Agreement
through the lapse date described in this sentence, the Forfeiture Restrictions
shall lapse with respect to 100% of the Restricted Shares on the first to occur
of (i) the date upon which a Change in Control occurs or (ii) the date upon
which the Director’s membership on the Board is terminated other than for Cause.
 
(c)           Certificates.  A physical stock certificate evidencing the
Restricted Stock shall be issued by the Company in the Director’s name, pursuant
to which the Director shall have all of the rights of a stockholder of the
Company with respect to the Restricted Stock, including, without limitation,
voting rights and the right to receive dividends (provided, however, that
dividends paid in shares of the Company’s stock shall be subject to the
Forfeiture Restrictions and further provided that dividends that are paid other
than in shares of the Company’s stock shall be paid no later than the end of the
calendar year in which the dividend for such class of stock is paid to
stockholders of such class or, if later, the 15th day of the third month
following the date the dividend is paid to stockholders of such class of stock).
The Director may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the stock until the Forfeiture Restrictions have expired, and a
breach of the terms of this Agreement shall cause a forfeiture of the Restricted
Stock. Instead of issuing physical stock certificates, the Company, in its sole
discretion, may elect to evidence and complete the delivery of the Restricted
Stock by means of electronic, book-entry statement in the records of the
Company’s stock transfer agent.
 
 
2

--------------------------------------------------------------------------------

 
 
Certificates, if any, shall be delivered upon issuance to the Secretary of the
Company or to such other depository as may be designated by the Committee as a
depository for safekeeping until the forfeiture of such Restricted Stock occurs
or the Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
Agreement. Upon the lapse of the Forfeiture Restrictions without forfeiture, the
Company shall cause a new certificate or certificates to be issued without
legend (except for any legend required pursuant to applicable securities laws or
any other agreement to which the Director is a party) in the name of the
Director in exchange for the certificate evidencing the Restricted Stock, or, as
may be the case, the Company shall issue appropriate instructions to the
transfer agent if the electronic, book-entry method is utilized. In any event,
the Company, in its discretion, may elect to deliver the shares in certificated
or electronic form to a brokerage account established for the Director’s account
at a brokerage or financial institution selected by the Company. Upon request,
concurrent with completion and return of this Agreement, the Director shall
deliver to the Company a stock power, endorsed in blank, relating to the
Restricted Stock to enable it to deliver the Restricted Stock on the Director’s
behalf.
 
(d)           Corporate Acts.  The existence of the Restricted Stock shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 3(a) hereof shall not apply to
the transfer of Restricted Stock pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Stock for all purposes of this Agreement, and the certificates
representing such stock, securities or other property shall be legended to show
such restrictions.
 
4.             Withholding of Tax.  To the extent that the receipt of the
Restricted Stock or the lapse of any Forfeiture Restrictions results in
compensation income or wages to the Director for federal, state or local tax
purposes, the Director shall deliver to the Company at the time of such receipt
or lapse, as the case may be, such amount of money as the Company may require to
meet its minimum obligation under applicable tax laws or regulations, and if the
Director fails to do so, the Company is authorized to withhold from any cash or
stock remuneration (including withholding any shares of Restricted Stock or
Earned Shares distributable to the Director under this Agreement) then or
thereafter payable to the Director any tax required to be withheld by reason of
such resulting compensation income or wages. The Director acknowledges and
agrees that the Company is making no representation or warranty as to the tax
consequences to the Director as a result of the receipt of the Restricted Stock,
the lapse of any Forfeiture Restrictions or the forfeiture of any Restricted
Stock pursuant to the Forfeiture Restrictions.
 
5.             Status of Stock.  The Director agrees that the Restricted Stock
and Earned Shares issued under this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws. The Director also agrees that (a) the
certificates (or uncertificated book-entry shares as the case may be)
representing the Restricted Shares and Earned Shares may bear such legend or
legends as the Committee deems appropriate in order to reflect the Forfeiture
Restrictions and to assure compliance with the terms and provisions of this
Agreement and applicable securities laws, (b) the Company may refuse to register
the transfer of the Restricted Stock or Earned Shares on the stock transfer
records of the Company if such proposed transfer would constitute a violation of
the Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (c) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Stock or Earned Shares.
 
6.             Membership on the Board.  Nothing in the adoption of the Plan, or
the award of the Restricted Stock thereunder pursuant to this Agreement, shall
confer upon the Director the right to continued membership on the Board or
affect in any way the right of the Company to terminate such membership at any
time. Any question as to whether and when there has been a termination of the
Director’s membership on the Board, and the cause of such termination, shall be
determined by the Committee or its delegate, and its determination shall be
final.
 
 
3

--------------------------------------------------------------------------------

 
 
7.             Notices.  Any notices or other communications provided for in
this Agreement shall be sufficient if in writing. In the case of the Director,
such notices or communications shall be effectively delivered if hand delivered
to the Director or if sent by registered or certified mail to the Director at
the last address the Director has filed with the Company. In the case of the
Company, such notices or communications shall be effectively delivered if sent
by registered or certified mail to the Company at its principal executive
offices.
 
8.             Entire Agreement; Amendment.  This Agreement replaces and merges
all previous agreements and discussions relating to the same or similar subject
matters between the Director and the Company and constitutes the entire
agreement between the Director and the Company with respect to the subject
matter of this Agreement. This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.
 
9.             Binding Effect; Survival.  This Agreement shall be binding upon
and inure to the benefit of any successors to the Company and all persons
lawfully claiming under the Director. The provisions of Section 5 shall survive
the lapse of the Forfeiture Restrictions without forfeiture.
 
10.           Controlling Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has executed this
Agreement, all as of the date first above written.
 

 
CARBON NATURAL GAS COMPANY
           
By:
       
Patrick R. McDonald,
     
Chief Executive Officer
           
DIRECTOR:
             

 
Signature Page
Restricted Stock Agreement
 
 
5

--------------------------------------------------------------------------------